DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted April 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are currently pending.

Response to Arguments
2.	Applicant argues the cited art fails to teach the newly amended limitation: 
“wherein the gratuitous grant is made after an amount of time sufficient for the UE to be ready to send the response message has elapsed without the base station having received a scheduling request from the UE.”

	Examiner has carefully considered this point, but respectfully disagrees. For instance, Lüert teaches wherein the UE sends a response without the base station having received a scheduling request ([0023]-[0029]). Therefore, the proactive grant (i.e. “gratuitous grant”) is made with sufficient time for the UE “to be ready to send.”
	Nevertheless, to the extent the newly added limitation is not inherent to the teachings of Lüert, and/or obvious in view of Lüert, Applicant’s arguments are moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 102 & 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Regarding claims 1 and 13: Lüert discloses a method performed by a base station in connection with communicating with user equipment (UE), the method comprising: 
sending a request message from the base station to the UE on a downlink channel (See, e.g., [0023]-[0029]; an eNB sends DL traffic that is recognized as bidirectional; note acknowledge-based traffic comprises request(s) requiring responses.); 
making, by the base station, a gratuitous grant, to the UE, of resources on the uplink channel for the UE to transmit a response message on the uplink channel, wherein the response message is responsive to the request message and wherein the gratuitous grant is made without waiting for a request from the UE for a grant of resources on the uplink channel for the UE to transmit the response message on the uplink channel (See, e.g., [0023]-[0029]; the eNB proactively schedules a grant for an expected UL response.); and 
receiving, by the base station, the response message transmitted by the UE on the uplink channel in response to the gratuitous grant (See, e.g., [0023]-[0029]; the terminal device sends UL traffic using the allocated resources.); and
wherein the gratuitous grant is made after an amount of time sufficient for the UE to be ready to send the response message has elapsed without the base station having received a scheduling request from the UE (See, e.g., [0023]-[0029]; the UE sends a response without the base station having received a scheduling request.).
Lüert teaches wherein the gratuitous grant is made after an amount of time sufficient for the UE to be ready to send the response message has elapsed without the base station having received a (See, e.g., [0052]-[0057]; note fixed time delay and/or configurable time offset.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Svedman, such as the delay and/or offset functionality, within the system of Lüert, in order to provide sufficient time for grant reception, decoding and communication preparation (note Svedman [0052]).
The rationale set forth above regarding the method of claim 1 is applicable to the base station of claim 13.

Regarding claims 2 and 14: Lüert modified by Svedman further teaches wherein the request message comprises a downlink Long-Term Evolution (LTE) message that comprises a request to which the UE is expected to send an uplink LTE message that includes a response to the request (See, e.g., Lüert [0021].).
The rationale set forth above regarding the method of claim 2 is applicable to the base station of claim 14. 

Regarding claims 12 and 24: Lüert modified by Svedman further teaches wherein the request message comprises a request message transmitted on at least one of a Long Term Evolution (LTE) Signal Radio Bearer (SRB) and an LTE Downlink Common Control Channel (DL-CCCH) (See, e.g., Lüert [0022].).
The rationale set forth above regarding the method of claim 12 is applicable to the base station of claim 24. 

s 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lüert, alternatively in view of Svedman, and in further view of U.S. Publication No. 2016/0066276 (hereinafter “Su”).

Regarding claims 9 and 21: Lüert modified by Svedman substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein making, by the base station, the gratuitous grant, to the UE, of the resources on the uplink channel for the UE to transmit the response message on the uplink channel comprises: sending a LTE DCI0 message to the UE. However, Su teaches sending UL grants in a DCI0 message (See, e.g., [0260]. See also [0167]; note unsolicited UL grant functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Su, such as the grant/messaging functionality, within the system of Lüert modified by Svdmann, in order to transmit the proactive grants.
The rationale set forth above regarding the method of claim 9 is applicable to the base station of claim 21. 

10.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lüert, alternatively in view of Svedman, and in further view of U.S. Publication No. 2011/0009116 (hereinafter “Mobeg”).

Regarding claims 10 and 22: Lüert modified by Svedman further teaches scheduling resources for at least one of the following: transmitting the gratuitous grant to the UE; and transmitting the response message from the UE to the base station on the uplink channel (See, e.g., [0023]-[0029].). Lüert modified by Svedman does not explicitly state “[taking] into account any (See, e.g., [0021], [0043], and [0048].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Moberg, such as the grant consideration functionality, within the system of Lüert modified by Svedman, in order to conserve signaling resources.
The rationale set forth above regarding the method of claim 10 is applicable to the base station of claim 22. 

11.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lüert, alternatively in view of Svedman, and in further view of U.S. Publication No. 2004/0174838 (hereinafter “Sillasto”).

Regarding claims 11 and 23: Lüert modified by Svedman may teach or imply, but nevertheless fails to explicitly state where the request message comprises a last message in a series of back to back request messages sent to the UE. However, Sillasto teaches these features (See, e.g., [0028]-[0029].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sillasto, such as the signaling functionality, within the system of Lüert modified by Svedman, in order to conserve signaling resources.
The rationale set forth above regarding the method of claim 11 is applicable to the base station of claim 23.
	
Allowable Subject Matter
12.	Claims 3-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476